Appeal from a decision of the Workmen’s Compensation Board in a death benefit case. Decedent, a baker by trade, had worked for the employer herein approximately six years prior to his death. There is evidence that he had asthma before this employment but there was evidence of a further condition during his later employment of “ emphysema ”, a lung condition, and that it was caused by the asthmatic condition. There was further medical testimony that his cardiac death was influenced by the asthmatic-emphysema condition. It is generally conceded “baker’s asthma” is common to the baking business. While it may be argued that a serious question existed as to the facts herein, that does not prevent the board from finding for the claimant if there is substantial evidence to support its finding. There was such evidence here. (Matter of Palermo v. Gallueci & Sons, 6 A D 2d 911, affd. 5 N T 2d 529, 532-533.) Decision and award of the Workmen’s Compensation Board unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.